DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: At the beginning of the specification, at page 1, the continuing data needs to be updated, such as the application No. 16/290,929 is now US patent 10,815,392.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al (US 2014/0349484) in view of Ward et al (US 2015/0267083) and further in view of Kurata et al (US 2005/0173669).
Yokota et al disclose a polishing composition for polishing tungsten [0018], When the polishing composition comprises abrasive grains, an oxidizing agent and water [0017], When the polishing composition has a pH of 6 or less, prolonged excellent dispersion stability is obtained, and also the polishing rate of an interlayer insulation film with the polishing composition is enhanced [0030]; when the polishing composition has a pH of 6 or less, it is possible to obtain prolonged excellent dispersion stability.  The reason for this is that colloidal silica on which an organic acid is immobilized has a negative zeta potential and tends to have a higher absolute zeta potential value in a polishing composition than common colloidal silica, on which no organic acids are immobilized.  As the absolute value of the zeta potential in the polishing composition increases, electrostatic repulsion between silica particles is enhanced, and thus agglomeration of the colloidal silica is less likely to occur.  As a result, the dispersion stability of the polishing composition is improved, and thereby enhancing the storage stability [0032].

hydrogen peroxide, metal oxides, peroxides, nitrates, iodates, periodates, hypochlorites, chlorites, chlorates, perchlorates, persulfates, bichromates, permanganates, organic oxidizing agents, ozone water, silver (II) salts, and iron (III) salts [0029].
Yokota et al may not disclose the hydrogen peroxide and iron (III) salts (as iron (III) ions) being used together.
However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Kerkhoven 205 USPQ 1069 (CCPA 1980). See MPEP 2144.06.
Additionally, Ward et al disclose that tungsten CMP composition comprises an iron containing catalyst [0033]; the amount of iron catalyst comprises iron nitrate, the catalyst may be present in the composition in an amount sufficient to provide a range from about 1 to about 3000 ppm Fe based on the total weight of the composition [0034], [0057].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Ward et al’s teaching of using iron catalyst into Yokota et al’s composition for promoting rapid tungsten polishing rates as taught by Ward et al [0035].
Yokota et al also disclose the composition comprises a complexing agent such as organic acid and specific examples of organic acids include oxalic acid, malonic acid, adipic acid, etc. [0054] and aforesaid organic acid reads on the claimed “dicarboxylic acid”.
nonionic polyacrylamide.
However, Kurata et al disclose a polishing composition for polishing tungsten [0035]; the composition including a water-soluble polymer compound; and such comprises polyacrylamide [0053]; by adding these water-soluble polymer compounds, the dishing characteristic can be improved [0055].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kurata et al’s teaching of introducing a water-soluble polymer (polyacrylamide) into the Yokota et al’s teaching for improving dishing characteristic as taught by Kurata et al.	
With regards to claim 10 and 11, Yokota et al disclose above that the pH of the composition is 6 or less [0030]; and 
Ward et al disclose that the oxidizing agent present in an amount ranging, for example, from about 0.1 to about 10 weight percent [0039]; the polishing composition had a pH of about 2.5 and included 0.031 weight percent ferric nitrate nonahydrate, 0.04 weight percent malonic acid and 2.4 weight percent hydrogen peroxide [0057]; the catalyst may be present in the composition in an amount sufficient to provide a range from about 1 to about 3000 ppm Fe based on the total weight of the composition [0034]; Yokota et al disclose the organic acid (dicarboxylic acid) as a complexing agent can be added 40% by mass or less [0053]; and aforesaid teaching encompasses or overlaps the claimed ranges and overlapping ranges are prima facie obvious, MPEP 2144.05.
Additionally, without showing any criticality of such limitations, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed 
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713